    Case 7:20-cv-00011 Document 46-3 Filed on 05/29/20 in TXSD Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,          §
                                    §
                    Plaintiff,      §
                                    §
                                    §
 v.                                 §                        CASE NO.      7:20-CV-0011
                                    §
 6.281 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY,           §
 STATE OF TEXAS; AND RUMALDA V.     §
 GOMEZ, ET AL.,                     §
                                    §
                   Defendants.      §

     AFFIDAVIT OF FACTS CONCERNING THE IDENTITY OF THE HEIRS OF
                  EXIQUIO RAUL LOPEZ, JR., DECEASED

       In accordance with the provisions of 28 U.S.C. § 1746, I, LILLIANA LEE LOPEZ, the

undersigned, do hereby make the following unsworn declaration, under penalty of perjury:

       1.     My name is LILLIANA LEE LOPEZ, and I live at:                             , Pasadena,

              Texas 77502.

              I am personally familiar with the family and marital history of: Exiquio Raul Lopez,

              Jr., ("Decedent”) and I have personal knowledge of the facts stated in this affidavit.

       2.     I knew Decedent from                  1980 until January 15, 2013. Decedent Died

              on January 15, 2013, in Starr County, Texas.

              At the time of Decedent's death, Decedent's residence was located at

                     Rio Grande City, Texas 78582.




                                                1

                                                                                              3
Case 7:20-cv-00011 Document 46-3 Filed on 05/29/20 in TXSD Page 2 of 4



  2.     Decedent's marital history was as follows, Decedent was married one (1) time.

 Name of         Date of            Date of Divorce       Date of          Number of
 Spouse          Marriage                              Spouse’s Death       Children
 Migdalia             1984          N/A                     N/A                8
 Lopez


         The Decedent died married to Migdalia Lopez.

  4.     Decedent’s parents were:

 Decedent’s Parents         Parent’s Name/Address          Parent’s Date of Death
 MOTHER                     Delia A. Lopez                 January 27, 2012
                            Rio Grande City, Texas
                            78582
 FATHER                     Exiquio Lopez                  February 20, 2002
                            Port Lavaca, Texas 77979

  5.     Decedent had    8 children, including 1 adopted child:

  Name of Child (Relationship)        Name of Child’s          Date of Birth    Date of
               /                       Other Parent                             Death
       Current Address
 1. Exiquio Raul Lopez, III      Migdalia Lopez                     1987       N/A

    Pasadena, TX 77502
 2. Lilliana Lee Lopez           Migdalia Lopez                    1980        N/A

    Pasadena, TX 77502
 3. Amy Yvonne Lopez             Migdalia Lopez                     1982       N/A

    Rio Grande City, TX
 78582
 4. Maria Teresa Lopez           Migdalia Lopez                     1978       N/A
    Pasadena, TX 77502
 5. Miracle Nichole Lopez        Migdalia Lopez                     1997       N/A

    Pasadena, TX 77502
 6. Tracy Monique Lopez          Migdalia Lopez                    1990        N/A

    Pasadena, TX 77502
 7. Eli Rey Lopez                Migdalia Lopez                     1994       N/A

                                          2
Case 7:20-cv-00011 Document 46-3 Filed on 05/29/20 in TXSD Page 3 of 4




    Hutchinson, MN 55350
 8. Eric Randy Lopez               Migdalia Lopez                        1992    N/A

       Hutchinson, MN 55350

  6.      Include if Decedent was not survived by descendants or by either, father and mother

          Decedent had the following siblings: N/A .

  7.      The following persons have knowledge regarding the Decedent, the identity of

          Decedent's children, parents, or siblings, if any:

          Name: LILLIANA LEE LOPEZ

          Address:                       , Pasadena, Texas 77502

          Phone:

          Name: MIRACLE NICHOLE LOPEZ

          Address:                       , Pasadena, Texas 77502

          Phone:

  8.      Decedent died without leaving a written will.

  9.      There has not been an administration of Decedent's estate.

  10.     Decedent left no debts that are unpaid, except: None.

  11.     There are no unpaid estate or inheritance taxes, except: None.

  12.     To the best of my knowledge, Decedent owned an interest in the real property that

          is the subject of the condemnation action styled United States of America vs. 6.281

          Acres of Land, More or Less, Situated in Starr County, State of Texas; and Rumalda

          V. Gomez, et al.; Civil Cause No. 7:20-cv-0011.

  I declare under penalty of perjury that the foregoing is true and correct:


                                            3
Case 7:20-cv-00011 Document 46-3 Filed on 05/29/20 in TXSD Page 4 of 4




  Signature:   ___________________________________________________________


                   Lilliana L. Lopez
  Printed Name: ___________________________________________________________

  Title (if any): ___________________________________________________________

                05-18-2020
  Executed on: __________________     Pasadena, TX, USA
                                  at ______________________________________
               (Date)              (City, State, Country)


  Address:     ____                     ____________________________________


  Telephone:     346-244-0023
               ___________________________________________________________




                                    4
